 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN JAIKISHAN,                                      No. 2:16-cv-1803-KJM-EFB PS
12                        Plaintiff,
13               v.                                        FINDINGS AND RECOMMENDATIONS
14    COUNTY OF SACRAMENTO, DOES 1
      through 10,
15
                          Defendants.
16

17

18           The court previously granted plaintiff’s request to proceed in forma pauperis, but

19   dismissed the original complaint with leave to amend pursuant to 28 U.S.C. 1915(e)(2).1 ECF

20   No. 5. Plaintiff subsequently filed a first amended complaint. ECF No. 6. As explained below,

21   that amended complaint fails to cure the defects that resulted in dismissal of plaintiff’s original

22   complaint, and it, too, must be dismissed.

23           As previously explained to plaintiff, although pro se pleadings are liberally construed, see

24   Haines v. Kerner, 404 U.S. 519, 520-21 (1972), a complaint, or portion thereof, should be

25   dismissed for failure to state a claim if it fails to set forth “enough facts to state a claim to relief

26   that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554, 562-563 (2007)

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1   (citing Conley v. Gibson, 355 U.S. 41 (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s
 2   obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
 3   conclusions, and a formulaic recitation of a cause of action’s elements will not do. Factual
 4   allegations must be enough to raise a right to relief above the speculative level on the assumption
 5   that all of the complaint’s allegations are true.” Id. (citations omitted). Dismissal is appropriate
 6   based either on the lack of cognizable legal theories or the lack of pleading sufficient facts to
 7   support cognizable legal theories. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.
 8   1990).
 9            Under this standard, the court must accept as true the allegations of the complaint in
10   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
11   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
12   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
13   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
14   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
15   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
16   which it rests.” Twombly, 550 U.S. at 555 (citing Conley v. Gibson, 355 U.S. 41 (1957)).
17            Like plaintiff’s original complaint, his amended complaint consists largely of vague and
18   conclusory allegation that are insufficient to state a claim for relief. Plaintiff asserts claims
19   against the County of Sacramento (“County”), Sacramento County Sheriff Scott Jones, and
20   several unidentified County employees, alleging that defendants violated his rights under the
21   Fourth, Fifth, and Fourteenth Amendments of the United States Constitution; the Americans with
22   Disabilities Act (“ADA”); and the California Constitution. ECF No. 6. Plaintiff alleges that from
23   April 7, 2016 through May 5, 2016, he was incarcerated in the Sacramento County jail and that at
24   the time of his admission, jail staff was notified that plaintiff had extraordinary high blood
25   pressure and was diabetic. Id. The jail medical staff allegedly concluded that plaintiff was in
26   need of immediate medical attention, but he was denied medical care and instead placed in
27   solitary confinement. Plaintiff further alleges that he fell down on several occasions, but his
28   requests for medical care were denied. Id. He also claims that defendants deprived him of his
                                                         2
 1   liberty without due process of law, and that “all defendants were implementing official policies
 2   under color of state or local law in doing the acts alleged.” Id. at 2. Lastly, plaintiff alleges that
 3   defendants intentionally denied his requests for “educational classes, religious services, an ADA
 4   coordinator and inmate worker programs” in violation of the ADA.
 5           As previously explained to plaintiff, his attempt to assert claims against unidentified
 6   individuals is problematic. Unknown persons cannot be served with process until they are
 7   identified by their real names, and the court will not investigate the names and identities of
 8   unnamed individuals.
 9           As for the County of Sacramento and Sacramento County Sheriff Scott Jones, plaintiff’s
10   allegations are too vague and conclusory to state a § 1983 claim against these defendants. To
11   state a claim under § 1983, a plaintiff must allege: (1) the violation of a federal constitutional or
12   statutory right; and (2) that the violation was committed by a person acting under the color of
13   state law. See West v. Atkins, 487 U.S. 42, 48 (1988); Jones v. Williams, 297 F.3d
14   930, 934 (9th Cir. 2002). An individual defendant is not liable on a civil rights claim unless the
15   facts establish the defendant’s personal involvement in the constitutional deprivation or a causal
16   connection between the defendant’s wrongful conduct and the alleged constitutional deprivation.
17   See Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989); Johnson v. Duffy, 588 F.2d 740, 743-44
18   (9th Cir. 1978).
19           A municipal entity or its departments (such as a county, a county jail, or a county
20   employee acting in an official capacity) is liable under section 1983 only if plaintiff shows that
21   his constitutional injury was caused by employees acting pursuant to the municipality’s policy or
22   custom. Mt. Healthy City Sch. Dist. Bd. of Ed. v. Doyle, 429 U.S. 274, 280 (1977); Monell v. New
23   York City Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978); Villegas v. Gilroy Garlic Festival
24   Ass’n, 541 F.3d 950, 964 (9th Cir. 2008). In addition, such local government entities may not be
25   held vicariously liable under section 1983 for the unconstitutional acts of its employees under a
26   theory of respondeat superior. See Board of Cty. Comm’rs. v. Brown, 520 U.S. 397, 403 (1997).
27   That is, a plaintiff may not sue any defendant on the theory that the defendant is automatically
28   /////
                                                         3
 1   liable for the alleged misconduct of subordinate officers. Ashcroft v. Iqbal, 129 S. Ct. 1937, 1948
 2   (2009).
 3             Plaintiff’s amended complaint is devoid of any factual allegations reflecting that any of
 4   the unidentified defendants or other county employees were acting pursuant to a policy or custom.
 5   Although plaintiff concludes that “all of the defendants were implementing official policies,” that
 6   conclusory statement is insufficient to establish liability municipal liability under § 1983. See
 7   Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003) (the court need not accept as true
 8   unreasonable inferences or conclusory legal allegations cast in the form of factual allegations);
 9   see Mayfield v. Cnty. of Merced, 2014 WL 2574791, at *13 (E.D. Cal. June 9, 2014) (“This
10   conclusory statement, which is unsupported by any factual allegations as to what the policy,
11   custom, and practice consists of, who established it, when, and for what purpose, does not
12   sufficiently allege a basis for Monell liability.”). Likewise, plaintiff’s conclusory statement that
13   all defendants failed to “properly supervise others, and/or knowingly acquiesced in the
14   misconduct” is insufficient to state a § 1983 claim.
15             Plaintiff also again fails to state a claim for violation of the ADA. Title II of the
16   Americans with Disabilities Act (“ADA”) prohibits a public entity from discriminating against a
17   qualified individual with a disability on the basis of disability. 42 U.S.C. § 12132. In order to
18   state a claim that a public program or service violated Title II of the ADA, a plaintiff must show:
19   (1) he is a “qualified individual with a disability”; (2) he was either excluded from participation in
20   or denied the benefits of a public entity’s services, programs, or activities, or was otherwise
21   discriminated against by the public entity; and (3) such exclusion, denial of benefits, or
22   discrimination was by reason of his disability. McGary v. City of Portland, 386 F.3d 1259, 1265
23   (9th Cir. 2004); see also Lee v. City of Los Angeles, 250 F.3d 668, 691 (9th Cir. 2001) (“If a
24   public entity denies an otherwise ‘qualified individual’ ‘meaningful access’ to its ‘services,
25   programs, or activities’ ‘solely by reason of’ his or her disability, that individual may have an
26   ADA claim against the public entity.”).
27             The ADA authorizes suits by private citizens for money damages against public entities,
28   United States v. Georgia, 546 U.S. 151, 153 (2006), and county jails fall within the statutory
                                                           4
 1   definition of “public entity.” Lee, 250 F.3d at 691. “To recover monetary damages under Title II
 2   of the ADA . . . , a plaintiff must prove intentional discrimination on the part of the defendant.”
 3   Duvall v. County of Kitsap, 260 F.3d 1124, 1138 (9th Cir. 2001). The standard for intentional
 4   discrimination is deliberate indifference, which “requires both knowledge that a harm to a
 5   federally protected right is substantially likely, and a failure to act upon that likelihood.” Id. at
 6   1139.
 7           Like plaintiff’s § 1983 claim, his ADA claim rests entirely on vague and conclusory
 8   allegations. Specifically, plaintiff alleges that his requests for educational classes, religious
 9   services, an ADA coordinator, and participation in inmate worker programs were intentionally
10   denied “because Jail Staff could not accommodate plaintiff for these said programs due to his
11   disability.” ECF No. 6 at 3. This vague and conclusory statement is little more than a recitation
12   of the elements of a Title II claim, which is insufficient to establish plaintiff’s entitlement to
13   relief. See Twombly, 550 U.S. at 555 (“[A] plaintiff’s obligation to provide the ‘grounds’ of his
14   ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of the
15   elements of a cause of action will not due.”). Accordingly, plaintiff fails to sufficiently allege a
16   federal claim.
17           Plaintiff’s state law claims must also be dismissed. The complaint fails to establish
18   diversity of citizenship that could support jurisdiction over his state law claims. See 28 U.S.C.
19   § 1332; Bautista v. Pan American World Airlines, Inc., 828 F.2d 546, 552 (9th Cir. 1987) (to
20   establish diversity jurisdiction, a plaintiff must specifically allege the diverse citizenship of all
21   parties, and that the matter in controversy exceeds $75,000.). And as discussed above, the
22   complaint fails to properly plead a federal cause of action, which precludes supplemental
23   jurisdiction over a state law claim. See 28 U.S.C. §§ 1331 (“The district courts shall have original
24   jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United
25   States), 1367(a) (where the district court has original jurisdiction, it “shall have supplemental
26   jurisdiction over all other claims that are so related to claims in the action within such original
27   jurisdiction . . . .”). Accordingly, plaintiff’s state law claims must be dismissed for lack of
28   jurisdiction.
                                                          5
 1          The only remaining matter is whether plaintiff should be granted leave to amend.
 2   Plaintiff’s amended complaint is plagued with the same deficiencies as his original complaint.
 3   Given plaintiff’s complete failure to remedy the deficiencies identified by the court in the prior
 4   dismissal order, the court finds that further amended would be futile. Accordingly, plaintiff’s
 5   amended complaint should be dismissed without leave to amend. Noll v. Carlson, 809 F.2d 1446,
 6   1448 (9th Cir. 1987) (while the court ordinarily would permit a pro se plaintiff leave to amend,
 7   leave to amend should not be granted where it appears amendment would be futile).
 8          Accordingly, it is hereby RECOMMENDED that:
 9          1. Plaintiff’s claims against the unidentified defendants be dismissed without prejudice to
10   re-filing an action against these defendants should plaintiff learn their true names;
11          2. Plaintiff’s claims under 42 U.S.C. § 1983 and the Americans with Disabilities Act
12   against the County of Sacramento and Sacramento County Sheriff Scott Jones be dismissed
13   without leave to amend;
14          3. Plaintiff’s state law claims be dismissed for lack of subject matter jurisdiction; and
15          4. The Clerk be directed to close this case.
16          These findings and recommendations are submitted to the United States District Judge
17   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
18   after being served with these findings and recommendations, any party may file written
19   objections with the court and serve a copy on all parties. Such a document should be captioned
20   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
21   within the specified time may waive the right to appeal the District Court’s order. Turner v.
22   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
23   DATED: March 28, 2019.
24

25

26

27

28
                                                        6
